DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	The application has been amended as follows: Claim 27 should be amended as follows:
“At least one non-transitory computer readable medium instructions that, when executed, cause a processor of a computing device to at least:”
Allowable Subject Matter
4.	Claims 1-3, 5-8, 10-17, 27, 31, 33, 39 and 55-58 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: None of the prior art, either singularly or in combination, teaches or fairly suggests “a touch sensing system associated with at least one of the first region or the second region to detect a touch event, at least one of the hover sensing system or the touch sensing system including an array of transmitters extending across the display in a first direction and an array of receivers extending across the display in a second direction, the first display area adjacent the second display area in the second direction, ones of the receivers extending across the first display area without extending across the second display area” and “a configuration analyzer to determine whether the computing device is in a folded configuration or an unfolded configuration; and a sensor controller to activate the hover sensing system when the computing device is in the folded configuration and to deactivate the hover sensing system when the computing device is in the unfolded configuration”, and “generating interactive content on the display, the interactive content to change between a first appearance and a second appearance depending on whether the interactive content is rendered in the first region or the second region, the first appearance different from the second appearance."

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622